 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York Typographical Union No. 6, AFL-CIO andThermo-Craft Press, Inc. Case 2-CC-1442October 17, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 14, 1977, Administrative Law JudgeMelvin J. Welles issued the attached SupplementalDecision in this proceeding. t Thereafter, the GeneralCounsel and the Charging Party filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Supplemental Decision in light of theexceptions and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge as modified herein.It is well settled that Section 8(b)(4)(B) proscribesonly secondary picketing; that is, picketing "tactical-ly calculated to satisfy union objectives elsewhere."2Here, Local 6 was picketing with the objective ofregaining the work formerly performed by itsmembers. Although the dispute originally involvedThermo-Craft II, that company has ceased to exist.Thermo-Craft III has taken over Thermo-Craft II'sname and is operating the same type of business atthe same premises. Thermo-Craft III is now incontrol of the disputed jobs. The picketing by Local6 -directed against Thermo-Craft III, with theobjective of regaining jobs at Thermo-Craft III -can hardly be said to have the objective of satisfyingobjectives elsewhere.3The fact that Thermo-Craft III has contracted outthe unit work to an ostensibly separate companydoes not compel a different result.4Prestige is doingthat work and therefore has involved itself in thedispute.5Accordingly, we affirm Administrative Law JudgeWelles' conclusion that Local 6 has not engaged inthe unfair labor practices alleged in the complaintand adopt his recommended Order dismissing thecomplaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge and233 NLRB No. 14hereby orders that the complaint is dismissed in itsentirety.Contrary to Administrative Law Judge welles' interpretation, ourearlier ruling, reported at 227 NLRB 1344 (1977), was not based solely onthe fact that the requested adjournment was to last only 10 minutes. Rather,it was based on several considerations, including the duty of theAdministrative Law Judge to "inquire fully into the facts" (Rule 102.35), thefact that the hearing was not yet closed, and the fact that no substantialdelay was involved and no party would have been prejudiced.2 National Woodwork Manufacturers Association v. N.LR.B., 386 U.S.612,644 (1967).3 As we have found that the picketing is not for a proscribed purpose, wefind it unnecessary to reach the question of whether Thermo-Craft Ill is asuccessor to Thermo-Craft II.4 Although Prestige claims to be an independent partnership, it doesalmost all of its work for Thermo-Craft III, must do Thermo-Craft Ill'swork on a priority basis, pays no rent to Thermo-Craft III for use of itspremises and equipment, and does not even have its own telephone, butrather uses Thermo-Craft Ill's.I Graphic Arts International Union, A FL-CIO ; and Local 277, GraphicArts International Union AFL-CIO (Kable Printing Company), 225 NLRB1253 (1976).SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: Theinitial hearing in this proceeding was conducted on August4, 1976. After all parties had rested, and the GeneralCounsel and counsel for Respondent both indicated adesire to file briefs rather than argue orally before me, Iindicated some concern about the question of jurisdiction,and that I would appreciate briefs on that question. At thatpoint, counsel for the General Counsel stated that he"didn't see the problem originally," and asked that thehearing be "adjourned for one week or two weeks or amonth and we'll get a few witnesses who can testifypersonally to where the paper comes from." I I indicated tocounsel for the General Counsel and the Charging Partythat I did not think it was fair to afford them anopportunity to prove jurisdiction, beyond the proof alreadyadduced, on the basis of my having raised a question inthat regard in connection with the briefs to be filed.Accordingly, I denied the request for an adjournment.At that point, counsel for the General Counsel requestedan adjournment "for ten minutes," to get one witness totestify about the origin of the paper purchased by Thermo-Craft.2I informed the parties that whether the request foran adjournment was for 2 weeks or 10 minutes, thequestion of fairness remained the same-had it not beenfor my comments regarding the briefs, neither the GeneralCounsel nor the Charging Party had any intention ofadducing any further evidence respecting jurisdiction. Ialso pointed out that it did not appear that a single witnesscould establish the requisite "indirect inflow," as based onthe evidence already adduced, it took a combination of allthe purchases by Thermo-Craft, and a projection of thosepurchases over a full 12-month period, to reach the $50,000indirect inflow standard. Accordingly, I adhered to mydenial of any request for an adjournment.I The problem that concerned me was whether there was any probativeevidence of indirect inflow.2 Or Raised Print Corporation.6 NEW YORK TYPOGRAPHICAL UNION NO. 6Neither the General Counsel nor the Charging Party(which adopted the General Counsel's brief) referred tothis ruling in the brief filed with me. Rather, they arguedthat there was sufficient evidence in the record upon whichto assert jurisdiction, essentially taking the position that thetestimony establishing the requisite indirect inflow, al-though hearsay, was "admitted without objection" andhence could properly be used. For reasons fully expressedin my original decision, I rejected this argument, anddismissed the complaint.Thereafter, on January 21, 1977, the Board set aside theorder dismissing the complaint, and directed that therecord be reopened and a further hearing held before me toreceive additional testimony on the issue of jurisdiction, tobe followed by a decision on the record as a whole,including the evidence received at the reopened hearing.The entire rationale of the Board's decision is as follows:"The General Counsel excepted to this ruling on the basis,inter alia, that the Administrative Law Judge abused hisdiscretion by refusing to grant a 10-minute adjournmentfor the purpose of obtaining witnesses to testify regardingthe origin of the paper products purchased by Raised PrintCorporation. [Footnote omitted.] The requested adjourn-ment would not have prejudiced anyone. We thereforeagree with the General Counsel that, in the interest ofjustice, the case should be remanded for the purpose oftaking additional testimony on the question of jurisdic-tion."I deem it necessary to go into this much detail about thehistory of this case for several reasons. In the first place, Idid not have any occasion to explain my ruling in myinitial decision, as the parties briefed the case to me on therecord as it was made, and had not, although invited to doso at the hearing by me, filed an appeal with the Boardfrom that procedural ruling. Secondly, the wording of theBoard's decision, by making it appear that I denied arequest of the General Counsel for a 10-minute adjourn-ment during the presentation of testimony, and by failingto recite the procedural basis for the ruling may bemisleading if the case is further reviewed by higherauthority. Finally, I suggest that the Board's result in thiscase will serve to deter Administrative Law Judges fromcommenting, at the close of a case, on matters they wouldlike briefed. Suppose, for example, it is suggested by theAdministrative Law Judge that the evidence of knowledgeof an alleged discriminatee's union activity is thin, orinsufficient, and that he hopes the General Counsel willbrief the point. Does that automatically entitle the GeneralCounsel, upon request, to reopen his case to bring inanother witness on the point? And would not granting sucha request, inspired solely by the Judge's comment, beprejudicial to the respondent as being tantamount to theJudge helping the General Counsel prosecute his case?In any event, the case was reopened on March 15, 1977,at New York City, New York. Upon the entire record,including my observation of the witnesses, I make thefollowing:3 For the sake of clarity, as the General Counsel states and does in hisbrief, I shall refer to Thermo-Craft up until September 1973 as Thermo-Craft I, between September 1973 and December 1975 as Thermo-Craft II,FINDINGS OF FACTI. THE BUSINESS OF THE CHARGING PARTY-EMPLOYERAND THE LABOR ORGANIZATION INVOLVEDThermo-Craft Press, Inc., and Raised Print Corporationare New York State corporations, the latter being engagedin printing stationery, cards, announcements, and relatedproducts, with the former being its sales agent. The twocorporations are, as Respondent Union admits, affiliatedbusinesses, with common officers, ownership, and opera-tors, and constitute a single integrated business enterprise.Based on a stipulation entered into by the parties at thereopened hearing, it is also clear that Thermo-Craft andRaised Print annually purchased goods and materialsvalued in excess of $50,000 originating outside the State ofNew York. I find, accordingly, that they constitute anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. New York TypographicalUnion No. 6 is a labor organization within the meaning ofSection 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThermo-Craft Press, Inc., has been doing business at 160Varick Street, New York City, for many years, since atleast 1957, engaged in printing stationery, cards, andrelated products. Martin Melamed was secretary ofThermo-Craft3and owned 10 percent of its stock up untilSeptember 1973, when all the stock of Thermo-Craft I waspurchased by Nu-Art, Inc., a Chicago corporation. Me-lamed remained at Thermo-Craft II as its plant superinten-dent, although he no longer owned any stock, and thebusiness continued unchanged, with the same employees,and the same union contracts, including one with Respon-dent herein, Local 6 of the New York TypographicalUnion. Shortly after Nu-Art took over, the eight typo-graphical employees of Thermo-Craft II were laid off,following a dispute, details of which are not relevant here,concerning new methods of setting type. Sometime inFebruary 1974, Respondent began picketing the premisesof Thermo-Craft II, with signs reading "New YorkTypographical No. 6 is Locked Out by Thermo-CraftPress." This picketing continued until it was enjoined bythe district court in July 1976.On December 1, 1975, Morton Zamore and MartinMelamed purchased Thermo-Craft II, with Zamore, whobought two-thirds of the stock, becoming president, andMelamed, who bought one-third, secretary. On the samedate, the now Thermo-Craft III (which includes RaisedPrint, as noted above) executed an agreement with a newlyformed "company" called Prestige, consisting of threetypographers, for Prestige to run its composing room at 160Varick Street, performing all the "hot metal" work that hadand after that as Thermo-Craft III. Thermo-Craft III shall also be used toencompass Raised Print, which, as noted above, constitutes with Thermo-Craft III a single integrated business operation.7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreviously been performed by the Local 6 typographerswho were laid off in February 1974.4Although Zamore testified that Thermo-Craft III usesother companies for some of its typography work, therewas no elaboration of this, or specific evidence to supportit. Marchisella testified that Prestige performed work forother customers than Thermo-Craft III, but was able toname only one such customer. It is clear that the threetypographers known as Prestige perform virtually all theirwork for Thermo-Craft III, and that virtually all ofThermo-Craft III's hot metal work is performed by thosethree individuals at Thermo-Craft III's premises at 160Varick Street.On January 14, 1976, Zamore wrote to RespondentUnion, informing the Union that Thermo-Craft III "doesnot employ any individuals who are engaged in the settingof type," that Thermo-Craft 1 no longer existed, andrequesting that the Union cease picketing the premises at160 Varick Street. As stated earlier, the Union continued topicket until the picketing was enjoined by the district courtthe following July.B. DiscussionIn determining whether particular union action, here,picketing of Thermo-Craft III, is permissible primaryactivity or forbidden secondary activity, it is necessary toinquire whether "under all the surrounding circumstances,the Union's objective was preservation of work ...orwhether the ...boycott [was] tactically calculated tosatisfy union objectives elsewhere," National WoodworkManufacturers Assn. v. N.LR.B., 386 U.S. 612, 644.Reiterating its view of the law, the Supreme Court, inN.LRKB. v. Enterprise Association of Steam, Hot Water,Hydraulic Sprinkler, Pneumatic Tube, Ice Machine &General Pipefitters of New York and Vicinity, Local UnionNo. 638, 429 U.S. 507, 510 (1977), pointed out, " ... it isnot necessarily a violation of Section 8(bX4XB) for a unionto picket its employer for the purpose of preserving worktraditionally performed by union members even though inorder to comply with the union's demand the employerwould have to cease doing business with another employ-er.""All the surrounding circumstances" of the instant caseestablish, in my opinion, that the Union's objective was"preservation of work." Employees represented by Local 6had been performing "hot metal" work at premises labeledThermo-Craft for close to 20 years. When they were laidoff by Thermo-Craft II in February 1974 they began topicket. This picketing was plainly, and concededly, primaryand lawful vis-a-vis the provisions of Section 8(bX4XB) ofthe Act.5The picketing continued, without any change inits objective, after Thermo-Craft II became Thermo-CraftIII. Thus, Respondent Union was continuing to picket at4 It is clear from the testimony of Frank Marchisella (one of the three"partners" of Prestige; the other two being Robert Sullivan and RobertCassidy) that Zamore and Melamed must have made all arrangements shortof executing the December I agreement with Thermo-Craft 11 some monthsbefore December I, for Marchisella was given a number to call Zamore inconnection with seeking employment at Thermo-Craft III back in Septem-ber, and formed the partnership with Sullivan and Cassidy, all three havingbeen employed at a company on Long Island that had closed down, beforeNovember 1975.the same premises, 160 Varick Street, that it had picketedsince February 1974, with picket signs naming "Thermo-Craft," the same name used on the signs since the inceptionof the picketing, and with a company called Thermo-Craftstill occupying those same premises, and still engaged inthe same type of work, albeit with an ostensibly newcompany, Prestige, performing the precise work that hadbeen done by the former employees.The change in the ownership of the picketed company,even assuming the effect of that change was to create awholly new entity, rather than making Thermo-Craft III asuccessor to Thermo-Craft II, in no way affects the right ofLocal 6 to seek to regain the work for the employees whohad performed it. As the Board stated in a somewhatanalogous situation, "The fact that it [the alleged neutral inthat case] has determined to subcontract all ..[the] workdoes not alter the fact that it is the work of the strikingemployees that has been contracted out." Graphic ArtsInternational Union (Kable Printing Company), 225 NLRB1253, 1254 (1976).Indeed, on the somewhat limited facts adduced at thehearing with respect to Thermo-Craft III's relationship toThermo-Craft II, I believe that the former is the successorto the latter. As noted above, Thermo-Craft III performsthe same kind of work, at the same location, and with thesame machinery, and of course the same name, as didThermo-Craft II. Melamed, who managed Thermo-Craft IIfor Nu-Art, is one-third owner and secretary of Thermo-Craft III. And apparently the employees who had contin-ued working for Thermo-Craft II after the Local 6employees were laid off also worked for Thermo-Craft 111.6Even this cursory evidence seems sufficient to establishThermo-Craft III as a legal successor to Thermo-Craft II.That being so, there could, of course, be no question butthat the picketing of Thermo-Craft III on and afterDecember 1, 1975, was primary. Kable Printing; supra;National Woodwork, supra.The General Counsel's basis for finding a violation hereis essentially to assert that "Respondent's dispute was onlywith Thermo-Craft II," that Thermo-Craft II havingdiscontinued its typography operators, thereby terminatingthe employees represented by Local 6, Thermo-Craft IIIhas no connection with the dispute, particularly since itemploys none of the typographical employees who hadbeen employed by Thermo-Craft II. For the reasonsalready stated, I conclude that the General Counsel'sargument is without merit. The Union's attempt to get jobsat Thermo-Craft III for employees who lost their jobs atThermo-Craft II is the dispute here involved, and is, withrespect to Thermo-Craft III, which clearly has control overthe work in question, a primary dispute. That Thermo-Craft II, rather than Thermo-Craft III, laid off theemployees may make Thermo-Craft III blameless; it does5 Whether it might have been "unprotected" for some other reason (andthere is no such contention here) would not, of course, be germane towhether it was primary rather than secondary.6 Zamore said "Yes" to the question "Does it employ any of the printingemployees employed by Thermo-Craft while under the ownership of Nu-Art?" and added, "When we started printing we notified the Union weneeded men and they sent the men down to us who happened to havepreviously worked for the other company."8 NEW YORK TYPOGRAPHICAL UNION NO. 6not make Thermo-Craft III "neutral." For all the foregoingreasons, I shall dismiss the complaint herein.CONCLUSION OF LAWRespondent has not engaged in the unfair labor practicesalleged in the complaint.T In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.9Upon the foregoing findings of fact, conclusion of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER7The complaint is dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.